UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 7, 2011 MEREDITH CORPORATION (Exact name of registrant as specified in its charter) IOWA 1-5128 42-0410230 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 1716 Locust Street, Des Moines, Iowa 50309-3023 (Address of principal executive offices) (Zip Code) (515) 284-3000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events Meredith Corporation (the Company) will present at the Deutsche Bank Securities Inc. Media and Telecom Conference and the Credit Suisse Group Convergence Conference on March7 and 8, 2011, respectively.Chief Executive Officer StephenM. Lacy and Chief Financial Officer JosephH. Ceryanec will discuss Company developments and will respond to questions.The slide presentation is attached as an exhibit.An audio archive of the presentation will be accessible to the public on the Company's website, meredith.com.The audio archive will remain there through April8, 2011. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99 Slide presentation at the Deutsche Bank Securities Inc. Media and Telecom Conference and the Credit Suisse Group Convergence Conference on March7 and 8, 2011, respectively. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEREDITH CORPORATION Registrant /s/ JosephH. Ceryanec JosephH. Ceryanec Vice President - Chief Financial Officer (Principal Financial and Accounting Officer) Date:March 7, 2011 Index to Exhibits Exhibit Number Item 99 Slide presentation at the Deutsche Bank Securities Inc. Media and Telecom Conference and the Credit Suisse Group Convergence Conference on March7 and 8, 2011, respectively.
